DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-12
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 and 16-20
 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 4-8 and 16-20 
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 4
 recites the limitation “The method, as recited in claim 3, wherein said step (b) comprises the steps of:  (b.1) for each of said predetermined time intervals, determining an average value of said electrical signals to generate an interval average value, each of said interval average values thus generated being recorded in said memory device;  (b.2) subtracting a subsequently determined interval average value from a minimum interval average value recorded in said memory device to form said first variable value; and  (b.3) replacing a recorded minimum interval average value with a subsequently determined interval average value when said subsequently determined interval average value is less than said recorded minimum interval average value. ” Emphasis added. It is not clear from the recited limitation whether the minimum interval average value replaced by the subsequently determined interval average value recited in step (b.3) refers to the similarly named values recited in step (b.2) or not. 
Claim 16
 recites a substantially similar limitation.
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will  substitute the following language: 
“The method, as recited in claim 3,
wherein said step (b) comprises the steps of: 
(b.1) for each of said predetermined time intervals, determining an average value of said electrical signals to generate an interval average value, each of said interval average values thus generated being recorded in said memory device;
 (b.2) subtracting a subsequently determined interval average value from a minimum interval average value recorded in said memory device to form said first variable value; and
 (b.3) replacing [[a]] the recorded minimum interval average value with [[a]] the subsequently determined interval average value when said subsequently determined interval average value is less than said recorded minimum interval average value. “
Claim(s) 5-8 and 17-20
 
 
 incorporate the deficiencies of rejected base claim(s) 4 and 16. Accordingly, claims 5-8 and 17-20 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRICE et. al., US 20190274101A1, (“Price”).
Regarding Claim 1,
 Price teaches a method of controlling a terminal device, (Fig. 2, element 110) comprising the steps of: 
(a) repetitively receiving, by a retrieval circuitry, ([0041] “Sensor application 274 may include one or more applications that monitor one or more sensors 230. For example, sensor application 274 may monitor sensor 230 ….”;
See also [0045];
See also [0024] “Mobile device 110 may comprise a memory, a processor, and/or other specialized hardware that is configured to execute one or more methods of the disclosed embodiments ….”;
See also Fig. 2, element 274)
a plurality of electrical signals captured by a sensor of said terminal device ([0056] “ mobile device 110 may capture, via one or more sensor applications 274 and/or sensors 230, one or more movement characteristic measurements.”; Emphasis added;
See also Fig. 2, element 230.)
for a predetermined successive time interval, said electrical signals corresponding to a first operational status of said terminal device; ([0043] “Mobile device 110 may… capture text, sounds, etc. via input devices 220, such as keyboards, recording device, etc. Mobile device 110 may capture the inputs at a rate, such as frames per second.” Emphasis added.) 
 (b) determining, by a computing circuitry,(Fig. 2, element 272 “Machine Learning Applications”)  a first variable value ([0052] “outputs received from the machine learning model. Output may include a confidence score ….” Emphasis added.) 
based on said electrical signals ([0044] “mobile device 110 may provide one or more of the captured inputs into a machine learning model via machine learning model application 272.” Emphasis added.)
 and a reference value, ([0052] “confidence score may identify how confident the machine learning model is that the image includes an object that matches the object type.”;
See also [0047])
said computing circuity being electrically connecting to said retrieving circuity; 
([0024] – [0029]; See also Fig. 2) 
(c) retrieving, by a power circuitry, a remaining power level of said terminal device,  ([0041] “sensor application 274 may monitor sensor 230, such as a battery life sensor and/or a battery … 230 (e.g., a percentage of available battery life, a remaining time of available battery life, a rate of battery life depletion, etc.).”; Emphasis added.) 
and determining a second variable value based on said remaining power level, said power circuitry being electrically connected to said terminal device, said computing circuitry and said retrieval circuitry; and ([0054] “mobile device 110 may increase the confidence threshold value (e.g., 90%, 85%, 80%, etc., confidence) if the available battery life of the mobile device is below a certain predetermined level.” Emphasis added.) 
(d) driving, by a control circuitry, said terminal device to switch from said first operational status to said second operational status when said first variable value is greater than said second variable value, said control circuitry being electrically connected to said terminal device, said power circuitry, said computing circuitry and said retrieval circuitry.  ([0053] “Mobile device 110 may increase the rate if mobile device 110 determines that the aggregated confidence score exceeds a confidence threshold value (e.g., 90%, 85%, 80%, etc., confidence) ….” Emphasis added;
See also [0051] “mobile device 110 may adjust the rate of providing images at 50 images per second to 100 images per second.”; See also [0054] and [0019] “machine learning models … negatively affect mobile devices … battery life draining ….”;
i.e. if a confidence level is high enough, the system shifts from providing 50 images/second – a first operational status – to 100 images/second – a second operational status –) 
Regarding Claim 2,
 Price teaches wherein in said step (a), said electrical signals are repetitively received by said retrieval circuitry for successive predetermined time intervals.  ([0043] – [0045] “Mobile device 110 may capture the inputs at a rate, such as frames per second … mobile device 110 may provide a first input of the inputs to the machine learning model while capturing a second input of the inputs at step 310 …. ”) 
Regarding Claim 3,
 Price teaches further comprising a step of storing, by a memory device, mapping information between intervals of remaining power levels and corresponding second variable values respectively, said mapping information includes intervals of remaining power level of said terminal device and corresponding second variable values.  ([0053] “Mobile device 110 may increase the rate if mobile device 110 determines that the aggregated confidence score exceeds a confidence threshold value (e.g., 90%, 85%, 80%, etc., confidence) and/or decrease the rate if mobile device 110 determines that the aggregated confidence score is below a second confidence threshold value (e.g., 10%, 20%, 30%, etc., confidence) or does not exceed the confidence threshold value (e.g., 90%, 85%, 80%, etc., confidence)”; Emphasis added.
See also [0024] – [0025] “memory … application …. receive, process, store, and provide information ….”) 
Claim(s) 13-15
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-3. Specifically:
Claim(s) 13 correspond(s) to claim(s) 1;	
Claim(s) 14 correspond(s) to claim(s) 2; and
Claim(s) 15 correspond(s) to claim(s) 3;  Therefore claim(s) 13-15 is/are rejected under the same reasoning set forth above over Price.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grokop et al., US 20140247206 A1, for its teaching of determining a context of a processing system based on a difference in probability determinations;
Kubota et al., US 20080161946 A1, for its teaching of determining a confidence interval based on average and standard deviation of sensor data captured over intervals;
Archibald et al., US 20140368688 A1 for its teaching of determining a confidence level in an image processing system based in part on differences in sensor data between intervals ; and
GRICHNIK et al., US 20140012791 A1, for its teaching of detecting and compensating for errors in sensor data ;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187  

/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187